UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1421 Charleston Avenue, Mattoon, Illinois (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of May 7, 2012, 6,022,297 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS First Mid-Illinois Bancshares, Inc. Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) March 31, December 31, Assets Cash and due from banks: Non-interest bearing $ $ Interest bearing Federal funds sold Cash and cash equivalents Certificates of deposit investments Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (estimated fair value of $51 at March 31, 2012 and December 31, 2011) 51 51 Loans held for sale Loans Less allowance for loan losses ) ) Net loans Interest receivable Other real estate owned Premises and equipment, net Goodwill, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Securities sold under agreements to repurchase Interest payable FHLB borrowings Other borrowings Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity Convertible preferred stock, no par value; authorized 1,000,000 shares; issued 8,777 shares in 2012 and 2011 Common stock, $4 par value; authorized 18,000,000 shares; issued 7,593,052 shares in 2012 and 7,553,094 shares in 2011 Additional paid-in capital Retained earnings Deferred compensation Accumulated other comprehensive gain Less treasury stock at cost, 1,575,463 shares in 2012 and 1,546,529 shares in 2011 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. First Mid-Illinois Bancshares, Inc. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended March 31, Interest income: Interest and fees on loans $ $ Interest on investment securities Interest on certificates of deposit investments 18 21 Interest on federal funds sold 12 24 Interest on deposits with other financial institutions 6 77 Total interest income Interest expense: Interest on deposits Interest on securities sold under agreements to repurchase 45 33 Interest on FHLB borrowings Interest on other borrowings - Interest on subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Trust revenues Brokerage commissions Insurance commissions Service charges Securities gains, net Total other-than-temporary impairment losses - ) Portion of loss recognized in other comprehensive loss - - Other-than-temporary impairment losses recognized in earnings - ) Mortgage banking revenue, net ATM / debit card revenue Other Total other income Other expense: Salaries and employee benefits Net occupancy and equipment expense Net other real estate owned expense 63 FDIC insurance Amortization of intangible assets Stationery and supplies Legal and professional Marketing and donations Other Total other expense Income before income taxes Income taxes Net income Dividends on preferred shares Net income available to common stockholders $ $ Per share data: Basic net income per common share available to common stockholders $ $ Diluted net income per common share available to common stockholders $ $ Cash dividends declared per common share $
